DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 60-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/22.
Applicant's election with traverse of claims 35-59 in the reply filed on 1/31/22 is acknowledged.  The traversal is on the ground(s) that the combined search and examination of the alleged inventions would not be a serious burden.  This is not found persuasive because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if the restriction were not required because one or more of the following reasons apply: the search burden, while serious, is not the only reason for restriction. The inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 35, 36, 40-48 and 50-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2009/068279 (Regrut hereinafter).
Regarding claims 35, 36, 40-44 and 50-54, Regrut teaches a meltable composition configured for insertion into the mouth of a user and capable of liquefying in the mouth (abstract), the meltable composition comprises:
a tobacco extract (page 2, lines 22-24),
a botanical component such as naturally ground coffee (page 10, line 70),
 and a lipid, which is a blend of palm kernel oil and palm oil (page 7, lines 11-14), which has a melting point of 35-40 C (page 7, lines 16-19). 
Regrut is silent regarding the exact weight % of lipid in the mixture.
However, Regrut teaches that the smokeless tobacco composition comprises at least one tobacco component (about 20-about 70 % by weight (page 6, lines 10-13)), at least one flavorant (up to about 15 % by weight (page 10, lines 10-11), at least one filler-binder (about 5 to about 35 % by weight (page 6, lines 33-34), at least one sweetener (about 1 to about 3 % by weight (page 11, line 16)), at least one lubricant (about 0.1% to about 8% by weight (page 8, lines 3-16)), at least one desiccant (about 0.25% to about 0.5% (page 9, lines 17-23)), at least one glidant (about 0.25% to about 0.50% (page 9, lines 4-7)) and at least one lipid (composition is outlined in claims 1 and 2). Thus, given the ranges disclosed the lipid is present in an amount up to about 70 weight percent, which substantially overlaps with the claimed range.
Furthermore, Regrut teaches that when the tobacco product is placed in the mouth, the lipids melt, allowing the dissolved flavors to exit the compressed tobacco product still in the liquid lipid which then coats the tongue and oral mucosa, providing a pleasant and smooth mouth feel. The hydrophobic lipid also inhibits migration of saliva into the interior of the tablet, smoothing dissolution and reducing the spalling of the tobacco matrix and resulting muddy texture of a conventional compressed tobacco product. Additionally, many flavors and aromas are hydrophobic and thus difficult to liberate from a conventional compressed tobacco product using only aqueous saliva dissolution. Instead, the oils allow these flavors and aromas to be spread easily within the mouth and retronasal olfactory environment. Hydrophobic flavor 
This establishes the weight percent of lipid in the composition as a result effective variable.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have, given these benefits, optimized the amount of the lipid in the Regrut composition to achieve these benefits, with a reasonable expectation of success.
Regarding claims 45 and 55, Regrut teaches the composition further comprises a sugar alcohol (page 11, lines 4-6).
Regarding claims 48 and 58, Regrut teaches that the sugar alcohol can be sorbitol, mannitol, xylitol or mixtures thereof (page 11, lines 4-6). However, Regrut does not explicitly teach that the specific sugar alcohol is isomalt. However, it would have been obvious for one of ordinary skill in the art at the time of the invention, given that Regrut teaches a sugar alcohol, to have chosen any sugar alcohol, including isomalt, to obtain predictable results (dual purpose as a sweetener and a binder; page 11, lines 4-6) with a reasonable expectation of success.
Regarding claims 46, 47, 56 and 57, Regrut teaches that sugar alcohols can serve the dual purpose of a sweetener and a filler (page 11, lines 4-6). Regrut further teaches that the filler is present in an amount of about 3% to about 35% by weight (page 11, line 15) and the sweetener is present in about 1% to about 3% by weight (page 11, line 16). Thus, the sugar alcohol is present is about 4% to about 38%, wherein “about 38%” is interpreted to fall within the range of “at least 40 dry weight percent”.

Claims 49 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regrut as applied to claims 35 and 50, above, and further in view of US 20130118512 (Jackson hereinafter).
Regarding claims 49 and 59, Regrut does not expressly teach that the composition comprises lecithin.
Jackson teaches a smokeless tobacco product configured for insertion into the mouth of a user which includes lecithin as a binder to provide the desired physical attributes and physical integrity to the smokeless tobacco composition ([0045]). Regrut teaches other binders, including gum acacia or gum arabic, xanthan gum, guar gum, gum tragacanth, gum karaya, carrageenan, locus bean, pectin, sodium alginate, methyl cellulose, carboxymethyl cellulose, corn syrup, gelatin, maltodextrin, and starches (page 7, lines 22-25). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted lecithin for one of the binders listed in Regrut with a reasonable expectation of success and predictable results, namely providing the desired physical attributes and physical integrity to the smokeless tobacco composition. 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REGRUT as applied to claim 35, and further in view of US 20080029110 (DUBE hereinafter).
Regarding claim 37, REGRUT does not explicitly teach that the tobacco extract is an aqueous tobacco extract in spray-dried or freeze-dried particulate form.
DUBE, who teaches a smokeless tobacco product, teaches that the tobacco extract is of

tobacco extract of DUBE because it has been held that simple substitution of one known element for another, and the results of the substitution would have been predictable to one of ordinary skill in the art (tobacco capable of being enjoyed by a consumer in the form of an oral smokeless tobacco product) would have been obvious to one of ordinary skill in the art (MPEP 2143).

Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over REGRUT as applied to claim 35, above, and further in view of US 4611608 (VOS hereinafter).
Regarding claims 38 and 39, the combined teachings of REGRUT and DUBE do not teach
that the tobacco extract comprises spray-dried tobacco in addition to another spray or freeze
dried particulate material. 
VOS teaches that the tobacco extract consists of tobacco dust (which is interpreted to be a particulate form of tobacco) and a microencapsulated flavor consists of spray-dried maltodextrin (col. 3, lines 32-35 and col. 2, lines 12-27). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the teachings of VOS to the spray-dried tobacco of the combined teachings of REGRUT and DUBE by substituting the spray-dried tobacco for the tobacco dust because it would have enabled the fixation of micro-encapsulated flavor to the spray-dried tobacco (VOS, col. 3, lines 35-37).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 35-40,42-46, 50 and 52-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-40, 44-47, 54, 57, 58, 62 and 64 of U.S. Patent No. 10772350. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35-40, 44-47, 54, 57, 58, 62 and 64 of U.S. Patent No. 10772350 include all of the limitations required by claims 35-40,42-46, 50 and 52-56 of the present application.
Claims 35-40,42-46, 50 and 52-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21, 23, 26, 29-31, 35 and 38 of U.S. Patent No. 9993020. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-21, 23, 26, 29-31, 35 and 38 of U.S. Patent No. 9993020 include all of the limitations required by claims 35-40,42-46, 50 and 52-56 of the present application.
Claims 35, 37-40, 45, 50 and 52-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-37 and 40-41 of U.S. Patent No. 9155321. Although the claims at issue are not identical, they are not patentably distinct from each other claims 35-37 and 40-41 of U.S. Patent No. 9155321 include all of the limitations required by claims 35, 37-40, 45, 50 and 52-57 of the present application.
Claims 35, 37-47, 50, 52-57, 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 22, 25 and 30-33 of U.S. Patent No. 11116237. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 10, 22, 25 and 30-33 of U.S. Patent No. 11116237 include all of the limitations required by claims 35, 37-47, 50, 52-57, 60 and 61 of the present application.
Claims 35, 40-48, 50 and 52-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15, 18, 24 and 25 of copending Application No. 17399728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-13, 15, 18, 24 and 25 of copending Application No. 17399728 include all of the limitations required by claims 35, 40-48, 50 and 52-57 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747